Citation Nr: 0117913	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dental trauma.


REPRESENTATION
 
Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1957.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1984 rating decision rendered by the 
Syracuse, New York, Medical Center, of the Department of 
Veterans Affairs (VA) which denied service connection for 
dental trauma and denied outpatient dental treatment.

The Board notes that the issue on appeal has variously been 
identified by the RO as timeliness of appeal or whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for dental trauma.  
However, as indicated below, the issue on appeal is correctly 
identified as entitlement to service connection for dental 
trauma as the veteran had filed a notice of disagreement to 
the May 1984 denial of his claim.

During the pendency of this case, the veteran relocated to 
Florida.  Accordingly, the St. Petersburg, Florida, RO 
assumed the role of the agency of original jurisdiction, for 
the veteran's claim.  


REMAND

In 1957, the veteran established service connection for 
treatment for several teeth that were extracted during 
service.  However, the evidence does not show that he 
received outpatient VA dental treatment at that time.  

By means of a Board decision dated in August 1974, 
entitlement to dental treatment was denied as the veteran 
failed to report for a VA dental examination in March 1970 
and abandoned his claim pursuant to 38 CFR 17.123(b) (1971).  
(A veteran eligible for one-time dental treatment and who has 
not received treatment within 3 years after filing his 
application or within 3 years of 4/15/70, whichever is later, 
shall be presumed to have abandoned his claim for dental 
treatment.)  

Thereafter, in 1983, the veteran sought to establish 
compensation and/or treatment on the basis of dental trauma.  
By means of May 1984 rating action, the Syracuse, New York, 
VA Medical Center (VAMC) denied this claim.  The veteran was 
informed of this decision by letter dated in May 1984.  The 
veteran subsequently submitted a statement in October 1984 
wherein he expressed a desire to appeal the "decision to 
deny me dental benefits."  Under pertinent VA regulations, a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement (NOD).  While special 
wording is not required, the NOD must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2000).  As the October 1984 correspondence 
indicates that the veteran was expressing disagreement with 
the prior denial of his claim of service connection for 
dental trauma, the Board will construe the statement as a NOD 
to the May 1984 rating action.  Under the Court's holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), the 
aforementioned October 1984 NOD initiates review by the Board 
of the May 1984 decision.  Accordingly, this issue must be 
remanded for issuance of a Statement of the Case regarding 
the claim.  

In issuing this remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)".  
Id. at § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  While the Board issued a decision denying the 
veteran entitlement to outpatient dental treatment in 1974, 
the veteran's claims folder does not appear to contain all 
documents associated with that appeal.  Namely, the Board 
notes that the veteran's claim, the agency of original 
jurisdiction's decision on the claim, and the veteran's 
Notice of Disagreement of that claim are not presently 
associated with the claims folder.  As these records may 
contain information probative to the present claim, they 
should be obtained and associated with the claims folder.  

The veteran has also submitted recent estimates for various 
recommended dental work.  However the veteran's private 
dental records are not presently associated with the claims 
folder.  As these records may contain information probative 
to the present claim, they should be obtained and associated 
with the claims folder.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all private dental care 
providers who have treated the veteran 
for his claimed dental trauma, or 
residuals thereof, since separation from 
active duty.  After securing the 
necessary release(s), the RO should 
obtain these records.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

2.  The RO should ensure that all records 
and supporting documentation related to 
the veteran's claim for outpatient dental 
treatment in the 1970s are obtained and 
associated with the claims folder.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  In so doing, the RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,  directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



